UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8583


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY DALE NORRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cr-01163-HMH-3)


Submitted:    February 20, 2009             Decided:   March 5, 2009


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dale Norris, Appellant Pro Se.      Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Dale Norris appeals the district court’s order

denying his motion for reduction of sentence, 18 U.S.C. § 3582

(c)(2)   (2006).    We    have    reviewed      the    record   and    find    no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.          United States v. Norris, No. 6:05-cr-

01163-HMH-3   (D.S.C.    Nov.    20,   2008).     We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2